Citation Nr: 0526851	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03 00-724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left elbow 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction (ED).

5.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

6.  Entitlement to an initial compensable rating for 
cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claims for service 
connection for disorders of the low back, left elbow, and 
knees.  In that same rating decision, the RO granted his 
claims for service connection for ED, hypertension, and 
cataracts secondary to his service-connected diabetes 
mellitus (DM).  The RO assigned initial 0 percent ratings 
(i.e. noncompensable) for ED, hypertension, and cataracts.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  He filed a timely 
appeal, seeking service connection for those claims denied 
and higher initial ratings for those claims granted.

In December 2003, the Board remanded the case for further 
development and consideration.  Specifically, the Board 
directed the RO to send the veteran notice that complied 
Veterans Claims Assistance Act (VCAA) because the previous 
notice was deficient.  After this was done, the RO issued a 
supplemental statement of the case (SSOC) in May 2005.  Also 
in May 2005, a rating decision was issued increasing the 
initial rating for hypertension from 0 to 10 percent, but 
denying a rating higher than that.  He has since continued to 
appeal and the case was returned to the Board for further 
appellate consideration.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  There is no medical evidence suggesting the veteran's low 
back, left elbow, and bilateral knee disorders originated in 
service or are otherwise causally related to his military 
service.

2.  There is no evidence of penile deformity associated with 
the veteran's service-connected ED.

3.  The veteran takes Lininsopril daily for his hypertension, 
and blood pressure (BP) readings have been:  138/78, 130/80, 
and 144/86 mmHg in July 2002; 152/90 and 133/77 mmHg in 
February 2005; and 137/82 and 123/75 mmHg in April 2005.

4.  The veteran has beginning cataracts and his visual acuity 
was 20/30 in each eye in June 2002, 20/60 in each eye on 
August 5, 2003; 20/70 in his right eye and 20/50 in his left 
eye in November 2003; 20/40 in his right eye and 20/30 in his 
left eye on February 10, 2004; and 20/30 in each eye in April 
2005.


CONCLUSIONS OF LAW

1.  The veteran's low back, left elbow, and bilateral knee 
disorders were not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303 (2004).

2.  The criteria are not met for an initial compensable 
rating for ED.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.20, 4.115b, Diagnostic Code 
(DC) 7522.

3.  The criteria are not met for an initial rating higher 
than 10 percent for hypertension.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101.

4.  The criteria are not met for an initial rating higher 
than 10 percent for cataracts from July 2, 2001 to August 5, 
2003, and from February 10, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.84a, 
DC 6028 (6061-6079); see also, Fenderson v. West, 12 Vet. 
App. at 125-26.

5.  The criteria are met for staged rating of 20 percent, but 
no higher, for cataracts from August 5, 2003 to February 10, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.14, 4.20, 4.84a, DC 6028 (6061-6079); see 
also Fenderson v. West, 12 Vet. App. at 125-26.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran VCAA notice in July 
2001 that did not meet the requirements set forth in Charles 
and Quartuccio.  As mentioned, in December 2003, the Board 
remanded the case to the RO (via the Appeals Management 
Center (AMC)) and directed that a new VCAA notice be sent to 
him to correct this deficiency.  In February 2004 and July 
2004, the AMC sent him VCAA letters that did not refer to his 
claim for an increased rating for cataracts.  In January 
2005, another VCAA letter was sent that included all the 
claims currently on appeal.  The letter outlined the evidence 
necessary to support his claims that was not on record at the 
time it was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The January 2005 VCAA letter also specifically 
requested him to submit any evidence in his possession that 
pertained to his claims.  Thus, the content of the January 
2005 letter provided satisfactory VCAA notice for all the 
claims on appeal in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

The VCAA and implementing regulations also require that VCAA 
notice must precede the initial RO adjudication.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  Here, VCAA 
notice was initially sent in July 2001 before the RO's 
initial adjudication in July 2002.  But, as mentioned, the 
July 2001 letter did not meet all the notice requirements 
outlined in Charles and Quartuccio.  The requisite VCAA 
notice was not sent for all the claims until January 2005.  
So unfortunately this did not comply with the preferred 
timing (VCAA notice before initial adjudication).  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, again, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this deficiency.)

In this case, the veteran responded to the January 2005 VCAA 
letter later that month.  He stated that he was unable to 
obtain any private medical records because his treating 
physicians were either retired or dead.  He indicated that he 
received treatment at VA Medical Centers (VAMCs) in Beckley, 
West Virginia, and in Richmond and Salem, Virginia.  He did 
not indicate he had any other evidence to submit or that 
needed to be obtained.  Accordingly, the AMC obtained copies 
of medical records from these various VAMCs.  In addition, a 
May 2005 letter was sent to him notifying him that he had 60 
days to submit any additional evidence or argument before the 
case was returned to the Board.  In June 2005, he responded 
saying he had no further evidence (see VA Form 21-4138).  So 
under these circumstances, and given the Board's December 
2003 remand for additional development, the Board finds the 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

With respect to the VCAA letter of January 2005, the veteran 
was encouraged to respond within 60 days.  The letter also 
informed him that VA might decide his claims as soon as it 
completed attempts to get all the relevant evidence that it 
knew about.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and his VA outpatient treatment (VAOPT) 
records.  The RO also scheduled him for VA examinations in 
June and July 2002.  Other than his VAOPT records, which were 
obtained, he has not indicated that he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Entitlement to Service Connection

1.  Factual Background

In this case, the veteran's SMRs are negative for any injury 
to his back, left elbow or knees.  In July 1967, he was 
treated for a nail in his left forearm, but no follow-up 
treatment was required.  At his separation physical in April 
1968, he did not complain of any back, knee or arm problems.  
On objective physical examination, no abnormalities were 
noted.

In an October 2001 letter to Senator Byrd, the veteran stated 
that he was injured during service when an ammunition dump 
was blown up.  He said he injured his left arm from shrapnel 
and also sustained injuries to his left knee and back.  

A report of a private X-ray taken in June 2000 indicates the 
veteran had beginning degenerative changes with visible 
medial joint space narrowing in his right knee.  A trace of 
chondrocalcinosis was also noted in the left lateral joint 
space.  

VAOPT records indicate continued treatment for the veteran's 
low back, knees, and left arm since 1999.  In June 2000, he 
indicated that he injured his low back in 1973 or 1974 while 
working for Appalachian Power.  He said he had also had pain 
in his right knee for the past 30 years.  In July 2000, he 
indicated he injured his right knee three years previously 
and had been having increasing problems ever since.  January 
2002 notes indicate he fell in September 2001 and hit his 
chest.  Another note indicates he fell in November 2001 and 
hurt his legs and back.  

The report of the July 2002 VA orthopedic examination 
indicates the veteran reported he sustained injuries during 
service when he was thrown into a well deck by an MPVS 
vehicle.  He complained of intermittent numbness in his left 
arm, and low back pain radiating into his legs.  X-rays 
revealed degenerative changes in the right knee, a small spur 
in the olecranon with degenerative changes in his left elbow, 
and minimal degenerative changes in his lumbar spine.  The 
diagnoses were degenerative arthritis, minimal, of the lumbar 
spine; a medial meniscal tear of the left knee; and 
degenerative arthritis of the elbow with medial and lateral 
epicondylitis and possible ulnar nerve entrapment syndrome.


2.  Governing Laws and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


3.  Legal Analysis

The veteran initially claimed he injured his back, knees and 
left arm when an ammunition dump exploded.  He later changed 
his story and said the injuries occurred when he was thrown 
into a well deck by an MPVS vehicle.  Whether these incidents 
actually occurred is questionable, but it is clear from his 
SMRs that he was not treated for any injuries as a result.  
Furthermore, at his separation physical in April 1968, there 
were no complaints from him of any such injuries; and, on 
objective physical examination, there were no abnormalities.

The medical evidence of record indicates treatment for these 
disorders began many years after discharge from military 
service.  His VAOPT records also indicate that he injured his 
low back after he separated from service while working for 
Appalachian Power.  With regard to his right knee, he said he 
had experienced pain for about 30 years, but later, in July 
2000, said he injured it only 3 years previously.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his low back, bilateral knee, and left elbow disorders to his 
service in the military that ended many years ago.  Id.  
And unfortunately, there is no other competent medical 
evidence on record establishing this necessary link.  In 
fact, the overwhelming evidence suggests that he was injured 
well after he was discharged from military service.

For these reasons, the claims for service connection for low 
back, left elbow, and bilateral knee disorders must be denied 
because the preponderance of the evidence is unfavorable, 
meaning the benefit-of-the-doubt doctrine does not apply.  38 
C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski v. Derwinski, 1 Vet. App. 
49, 57 (1990).


Entitlement to Higher Initial Ratings 

1.  Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, just after 
establishing his entitlement to service connection for them, 
VA must consider his claims in this context.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).


2.  An Initial Compensable Rating for ED

There is no specific DC for ED.  So the veteran's service-
connected ED has been evaluated - by analogy - to the 
criteria under DC 7522 for a penis deformity.  38 C.F.R. § 
4.115(b), see also, 38 C.F.R. § 4.20 (When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous).

Under DC 7522, a 20 percent rating is warranted for deformity 
of the penis with loss of erectile power.  38 C.F.R. § 
4.115b, DC 7522.  In other words, two distinct elements are 
required for a compensable rating; the veteran must have a 
penile deformity and loss of erectile power.

According to the report of the July 2002 VA examination, the 
veteran has ED caused, at least in part, by his service-
connected diabetes mellitus.  And based on the evidence, the 
RO appropriately granted service connection for this 
resulting condition.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The dispositive question at 
issue, however, is whether the noncompensable rating 
initially assigned for it is appropriate under the 
circumstances.

The veteran asserts that he is entitled to a compensable 
rating.  But under DC 7522, as mentioned, two distinct 
elements are required for a compensable rating - 
penile deformity and loss of erectile power.  The report of 
the July 2002 VA examination does not indicate he has a 
penile deformity.  His scrotum, penis, epididymides, and 
urethra were normal.  Because the evidence does not reflect 
that he has both penile deformity and ED at any time since 
filing his claim, the Board finds that his ED has been 
properly evaluated at the initial noncompensable level, and 
is not entitled to a staged rating under Fenderson.  38 
C.F.R. § 4.115b, DC 7522, see also, Fenderson, 12 Vet. App. 
at 125-26 (1999).

For these reasons, the claim for an initial compensable 
rating for ED must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 
9 Vet. App. at 519; Gilbert v. Derwinski, 1 Vet. App. at 57.


3.  An Initial Rating Higher than 10 Percent for Hypertension 

The veteran's service-connected hypertension is evaluated 
using the criteria under in DC 7101 for hypertensive vascular 
disease.  38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 
percent rating will be assigned with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; a history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  A 20 percent disability rating may 
be warranted with diastolic pressure readings predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
With diastolic pressure predominantly 120 or more, a 40 
percent evaluation will be in order.  With diastolic pressure 
readings predominantly 130 or more, a 60 percent evaluation 
is warranted.  Note 1 indicates that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Hypertension means the diastolic blood 
pressure is predominantly 90 or greater.

As indicated in the above cited code, to receive the next 
higher rating of 20 percent, the veteran's diastolic 
pressure, i.e., the bottom number of his BP reading, must be 
predominantly 110 or more, or his systolic pressure, i.e., 
the top number of his BP reading, must be predominantly 200 
or more. 

The report of the July 2002 VA examination indicates the 
veteran had BP readings of 134/78, 130/80, and 144/86 mmHg.  
More recently, his VAOPT records indicate his BP in February 
2005 was 152/90 and 133/77 mmHg.  In April 2005, BP readings 
were 137/82 and 123/75 mmHg.  VAOPT records also indicate he 
takes Lisinopril daily to control his hypertension.

Fortunately, it appears the medication is adequately 
controlling the veteran's hypertension as his BP readings 
have consistently been within normal limits - at least as 
defined by DC 7101.  He does not meet the criteria for a 
higher 20 percent rating because his diastolic pressure has 
not been predominately 110 or more nor has his systolic 
pressure been predominately 200 or more.  Nonetheless, he 
requires continuous medication to control his BP, and so the 
RO appropriately increased his initial rating from 0 to 10 
percent effective retroactively from July 2, 2001 - the date 
he filed his claim.  Furthermore, the medical evidence does 
not indicate he is entitled to a higher 20 percent rating at 
any time since filing his claim.  So he is not entitled to a 
staged rating under Fenderson.  38 C.F.R. § 4.115b, DC 7522, 
see also, Fenderson, 12 Vet. App. at 125-26 (1999).

For these reasons, the claim for an initial rating higher 
than 10 percent for hypertension must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. at 
519; Gilbert v. Derwinski, 1 Vet. App. at 57.




3.  An Initial Compensable Rating for Cataracts

The veteran's service-connected cataracts are evaluated using 
the criteria under DC 6028.  In turn, preoperative senile 
cataracts are rated based on impairment of vision.  38 C.F.R. 
§ 4.84a, DC 6028.  Under the DCs for the evaluation of 
impairment of visual acuity, DCs 6061 through 6079, a 
compensable 10 percent rating is warranted if there is vision 
in one eye of 20/50 and vision in the other eye of 20/40, DC 
6079; or if there is vision in one eye of 20/50 and vision in 
the other eye of 20/50, DC 6078; or if there is vision in one 
eye of 20/70 and vision in the other eye of 20/40, DC 6079.  
A higher 20 percent rating is warranted if there is vision in 
one eye of 20/70 and vision in the other eye of 20/50, DC 
6078; or vision in one eye of 20/100 and vision in the other 
eye of 20/50, DC 6078; or vision in one eye of 20/200 and 
vision in the other eye of 20/40, DC 6077; or vision in one 
eye of 15/200 and vision in the other eye of 20/40, DC 6077.

The report of the June 2002 VA eye examination indicates the 
veteran's visual acuity was 20/30 in both eyes.  Mild changes 
with age related macular degeneration were noted along with 
beginning cataracts.

The veteran's VAOPT records indicate his visual acuity was 
20/60 in each eye on August 5, 2003; 20/70 in the right eye 
and 20/50 in the left eye in November 2003; 20/40 in the 
right eye and 20/30 in the left eye on February 10, 2004; and 
20/30 in each eye in April 2005.  

In June 2002, the veteran's visual acuity, which was 20/30 in 
each eye, did not meet the criteria for a compensable rating.  

On August 5, 2003, however, the veteran's vision had worsened 
to 20/60 in each eye.  Under the rating criteria for visual 
acuity, vision in one eye of 20/50 and vision in other eye of 
20/50 warrants a 10 percent rating.  Vision in one eye of 
20/70 and vision in the other eye of 20/50 warrants a 20 
percent rating.  Vision in one eye of 20/70 and vision in the 
other eye of 20/70 warrants a 30 percent rating.  See 38 
C.F.R. § 4.84a, DCs 6061-6079, also see Table V.  There is no 
specific rating for vision of 20/60 in each eye.  Given that 
his vision was between 20/50 in each eye, which warrants a 10 
percent rating, and 20/70 in each eye, which warrants a 30 
percent rating - the Board finds that a rating of 20 percent 
is appropriate for vision of 20/60 in each eye effective from 
August 5, 2003.

In November 2003, the veteran's vision was 20/70 in the right 
eye and 20/50 in the left eye.  This warrants a 20 percent 
rating under DC 6078.

On February 10, 2004, the veteran's vision was 20/40 in the 
right eye and 20/30 in the left eye.  This does not warrant a 
compensable rating under DCs 6061-6079.  Similarly, in April 
2005, his vision had improved to 20/30 in each eye, which is 
also noncompensable.

So the veteran is entitled to a staged initial rating to 
compensate him for the periods of time when his visual acuity 
was worse.  38 C.F.R. § 4.115b, DC 7522, see also, Fenderson, 
12 Vet. App. at 125-26 (1999).  Accordingly, an initial 
compensable rating is denied from July 2, 2001 to August 5, 
2003.  A higher 20 percent rating, but no higher, is granted 
from August 5, 2003 to February 10, 2004.  And, a compensable 
rating is denied effective from February 10, 2004.


ORDER

The claims for service connection for low back, left elbow, 
and bilateral knee disorders, are denied.

The claims for higher initial ratings for ED and hypertension 
are denied.

The claim for an initial compensable rating for cataracts is 
denied from July 2, 2001 to August 5, 2003.  The claim is 
granted from August 5, 2003 to February 10, 2004, 


at a 20 percent rating, but no higher, subject to the laws 
and regulations governing the payment of VA compensation.  
The claim is denied effective from February 10, 2004. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


